John D. Janssen and Dick D. Janssen brought separate actions to quiet title to tracts of land in McCook county. The complaints are in the usual statutory form alleging that the defendants claim to have some right, title, or interest in and to the property described therein adverse to the plaintiffs. The defendants interposed in each case an answer and counterclaim. Demurrers thereto were overruled, and plaintiffs have appealed.
We have carefully considered the grounds urged by the demurrers and are of the opinion that the learned trial court ruled correctly and that the contentions of appellants are without merit.
The orders appealed from are affirmed.
All the Judges concur.